COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
                                                              No. 08-14-00086-CR
                                                §
                                                                Appeal from the
 EX PARTE: HECTOR TORRES.                       §
                                                              409th District Court
                                                §
                                                            of El Paso County, Texas
                                                §
                                                             (TC# 2014DCV0244)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismiss as moot, in accordance with the opinion of this Court. We therefore dismiss the appeal.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF JUNE, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.